DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Preliminary amendment
The amendment and response filed on May 20, 2022 have been noted. By the amendment, claims 13 and 27 are amended.  Claim 23 is canceled. 
In summary, claims 4, 21, 23, 25-26 and 29-30 are canceled. 
Claims 1-3, 5-20, 22, 24, 27 and 28 are pending. 
Claims 1-3, 5-19, 22, 24 and 27 with the species (1), i.e. the composition comprising norovirus like particle or at least one norovirus antigen are considered based on Applicant’s election without traverse of group I  filed on 01/04/2022.
Therefore Claim 20 and 28 are withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The rejection of claim 23 has been removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
claims 1-3,  5-12, 14-19,  22, 24, and 27 are still rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huo et al. (Molecular Immunology, 2015, Vol. 68, pp. 367-372). 
Applicants traverse the rejection and submitted while Huo et al. used the virus like particle (VLP) of a norovirus in the presence of cholera toxin subunit B (CTB), but it does not teach this approach capable of producing an enhanced immune response compared with the approach with other adjuvant. Applicants’ argument has been reposefully considered; however, it is not persuasive to withdraw the rejection. The prior art teaches all limitations cited by the rejected claims although the result is not more significant than other tested groups.  Hence,  the rejection  is maintained. 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648